[Cite as Cincinnati Bar Assn. v. Wieczorek, 135 Ohio St. 3d 434, 2013-Ohio-1743.]




                 CINCINNATI BAR ASSOCIATION v. WIECZOREK.
         [Cite as Cincinnati Bar Assn. v. Wieczorek, 135 Ohio St. 3d 434,
                                    2013-Ohio-1743.]
Attorneys at law—Misconduct—Sexual activity with a client—Consent-to-
        discipline agreement—Public reprimand.
     (No. 2013-0224—Submitted February 27, 2013—Decided May 1, 2013.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                    Discipline of the Supreme Court, No. 12-063.
                                 __________________
        Per Curiam.
        {¶ 1} Respondent, Mark Jon Wieczorek of Cincinnati, Ohio, Attorney
Registration No. 0082916, was admitted to the practice of law in Ohio in 2007.
On August 6, 2012, relator, Cincinnati Bar Association, charged respondent with
professional misconduct for engaging in consensual sexual activity with his client
while representing her on a charge of driving while intoxicated.
        {¶ 2} A panel of the Board of Commissioners on Grievances and
Discipline considered the cause on the parties’ consent-to-discipline agreement.
See BCGD Proc.Reg. 11.
        {¶ 3} In the consent-to-discipline agreement, Wieczorek stipulated to the
facts alleged in relator’s complaint and agreed that his conduct violated
Prof.Cond.R. 1.8(j) (prohibiting a lawyer from soliciting or engaging in sexual
activity with a client unless a consensual sexual relationship existed prior to the
client-lawyer relationship).
        {¶ 4} The parties stipulated that mitigating factors included the absence
of a prior disciplinary record and a cooperative attitude toward the disciplinary
proceedings. See BCGD Proc.Reg. 10(B)(2)(a) and (d). In addition, the parties
                              SUPREME COURT OF OHIO




noted that Wieczorek’s personal relationship with this client did not adversely
affect the legal representation that he provided her. Based upon these factors, the
parties stipulated that a public reprimand is the appropriate sanction for
Wieczorek’s misconduct.
           {¶ 5} The panel and board found that the consent-to-discipline
agreement conforms to BCGD Proc.Reg. 11 and recommend that we adopt the
agreement in its entirety. The board refers to similar disciplinary cases in support
of its recommendation, including Allen Cty. Bar Assn. v. Bartels, 124 Ohio St. 3d
527, 2010-Ohio-1046, 924 N.E.2d 833 (imposing a public reprimand on an
attorney who had a sexual relationship with a client), and Disciplinary Counsel v.
Engler, 110 Ohio St. 3d 138, 2006-Ohio-3824, 851 N.E.2d 502 (imposing a public
reprimand on an attorney who had two sexual encounters with a client in a
divorce case). We agree that Wieczorek violated Prof.Cond.R. 1.8(j) and, as
stated in the parties’ agreement and as indicated by the cited precedent, that this
conduct warrants a public reprimand. Therefore, we adopt the parties’ consent-to-
discipline agreement.
           {¶ 6} Accordingly, Mark Jon Wieczorek is hereby publicly reprimanded.
Costs are taxed to Wieczorek.
                                                            Judgment accordingly.
           O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                                __________________
           Ann L. Lugbill, Edwin W. Patterson III, and Carolyn A. Taggart, for
relator.
           Mark VanderLaan, for respondent.
                             ______________________




                                         2